DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (“Deng”) (US Patent No. 9712233).
Regarding claim 13, Deng discloses an RF communications device (fig. 4) comprising: an antenna (fig. 4 element 4 and col. 6 lines 4-5); a signal generator n and col. 6 lines 4-28); a circulator coupled to the antenna and defining: a first port coupled to the first antenna, a second port configured to receive as input the RF transmit signal to apply to the antenna via the first port, a third port configured to provide as output an RF receive signal received by the antenna (fig. 1A element 6 and col. 2 lines 44-58, where a 3-port “bidirectional wideband coupler” with the circulating signal flow shown in fig. 1A reads on circulator); an RF converter stage coupled to the signal generator and configured to: receive the RF transmit signal as input, and provide as output an RF cancellation signal configured to cancel the RF transmit signal in the RF domain (fig. 4 element 10 internal and fig. 2B element 10 internal and col. 5 lines 36-46 in view of fig. 2A and col. 3 line 57 to col. 4 line 45), and a signal combiner for combining the RF cancellation signal and the RF receive signal to generate a recovered received RF signal from the RF receive signal (fig. 4 element 10 and fig. 2B element 24 and col. 5 lines 36-46).
Regarding claim 15, Deng discloses the RF communications device of claim 14, wherein the RF transmit signal is delayed with respect to the RF receive signal (fig. 2B, the RF signal from the transceiver is delayed in element 20 relative to the receive signal going into the combiner 24 and col. 4 lines 7-19).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 4, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10110306. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious in view of the patented claim.
Present Claim
Patent Claim
4. (New) A radio frequency (RF) communications device comprising: 

a first antenna configured to transmit a first RF signal at a first carrier frequency; a second antenna configured to receive a second RF signal at a second carrier frequency; 

an RF-to-optical converter configured to: receive as input the first RF signal; and provide as output an optical output signal based on the first RF signal; 





an optical filter assembly configured to filter the optical output signal to generate a filtered optical signal; 

an optical-to-RF converter configured to: receive as input the filtered optical signal; and provide as output a third RF signal based on the filtered optical signal; 




and a signal combiner for combining the third RF signal and the second RF signal to generate a recovered received RF signal from the second RF signal.









a radio frequency signal to optical signal converter having a radio frequency input configured to receive a radio frequency signal to be communicated and an optical output for outputting a first optical signal generated from said radio frequency signal to be communicated; 

an optical filter assembly for filtering said first optical signal; 


an optical to radio frequency converter coupled to an output of said optical filter assembly, said optical to radio frequency converter for generating a radio frequency interference cancelation signal from a second optical signal output by said optical filter assembly; 

and a signal combiner for combining a received radio frequency signal with the radio frequency interference cancellation signal to produce a recovered received radio frequency signal.



Regarding present claim 6, claim 1 of the patent does not recite that the first RF signal is transmitted by the first antenna over a first wireless protocol and the second RF signal is received by the second antenna over a second wireless protocol. However, the patent claim 1 recites a communication device. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit and receive data on the radio signals, where wireless data transmission is a wireless protocol, since the device is for communications.
Regarding present claim 8, the radio signals of patent claim 1 inherently have a first bandwidth and a second bandwidth, respectively.

Allowable Subject Matter
Claim 18-23 are allowed.

Claims 5, 7, 9-12, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2013/0308732 – interference cancellation for radio systems.
US Patent Application Publication No. 2012/0294608 – broadband RF interference cancellation.
US Patent No. 9571205 – interference cancellation with opto-cancellation subsystem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHAN M CORS/Primary Examiner, Art Unit 2636